Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 2; and claim 11, line 2, “the rotary shaft” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry U.S. Patent 8.079,916.
Claim 1, Henry discloses a forked flume for a waterslide (1010) comprises a flume ride entrance (1200) configured to launch at least of one rider, a sliding object or a combination thereof (see Figs. 1C and 1D) with a pre-defined momentum into the forked flume segment (1020); at least two flume slide exits (1030a, 1030b), wherein the flume slide exits lead into a first flume slide exit element and a second flume slide exit element respectively, wherein the first flume slide exit element and the second flume slide exit elements are mechanically coupled to the at least one flume slide entry element via an intermediate flume slide element at (1020); a gate (1040a) coupled to an actuating device, wherein the gate is configured to guide at least one of the rider, the sliding object or a combination thereof towards one of the at least two flume slide exits upon actuation of the gate by the actuating device, wherein the actuating device is located in between the first flume slide exit element and the second flume slide exit element (see col. 10, lines 30-34).
Claim 2, the forked flume segment (1020) comprises the at least one flume slide entry element, the first flume slide exit element and the second flume side exit element each inclined at a pre-defined entry element angle, a first pre-defined exit element angle and a second pre-defined exit element angle respectively (see Fig. 1A).
Claim 3, the forked flume segment (1020) comprises one or more feedback sensors (2010a-2010i) configured to check for a position of the gate upon actuation of the gate by the actuating device and all controlled by a controller (col. 7, lines 27-31).
Claim 4, the gate is mechanically coupled to the actuating device via a hinge which typically containing a pivot or rotary shaft (col. 10, lines 33-35).
Claim 5, Fig. 1A shows a shape of the gate is symmetrically aligned with respect to the intermediate flume slide element.
Claim 6, the actuation of the gate by the actuating device comprises rotation of the gate about the rotary shaft such as a rotary of the hinge as explained in claim 3.
Claim 7, the forked flume segment (1020) of Henry comprises a pump system to pump water to an entrance of a waterslide entry segment for the water to flow down the waterslide entry segment, the at least one flume slide entry element, the intermediate flume slide element, the first flume slide exit element, and the second flume slide exit element, a first waterslide exit segment (1030a) and a second waterslide exit segment (1030b) (see Fig. 7, lines 27-31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (‘916).
The above explanations for claims 1-7 describe the flume slide entrance, the flume slide entry elements, the flume slide exits are formed and mechanically coupled to each other; and the gate (1040a) is mechanically coupled to an actuating device via a hinge type which inherently containing a rotary shaft.  The explanations for claims 1-7 would constitute the method of forming a forked flume segment for a waterslide as claimed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711